By the Court. Woodruff, J.
The only grounds upon which a reversal of the judgment is sought in this case are alleged errors in the charge to the jury ; and the case comes before us not upon a motion for a new trial, but on appeal from the judgment, on the hearing of which the appellant is confined to the exceptions taken at the trial.
Had the defendant appealed from the order made at special term denying the defendant’s motion for a new trial, the whole charge would have been open to examination, and whether excepted to or not the inquiry here would have been proper whether it satisfactorily appeared that injustice was done to the defendant by what now appeared to be a misdirection.
But on appeal from the judgment no such general inquiry can be entertained. We have repeatedly held that such an appeal is like a writ of error under the former practice, and that it only brings under review such rulings on the trial as are duly excepted to.
I say this for the purpose of showing the limits of our present inquiry, and not as an intimation that there was any misdirection not duly excepted to, which would warrant our interposition upon the ground that the defendant had been unjustly convicted. On the contrary, upon an examination of the whole case I am satisfied that there was nothing in the charge which in its application to the evidence was in any wise prejudicial. It is true that “no words allow a man to assail another with blows.” Threatening words accompanied by an *524advance in a threatening attitude may amount to. an assault, and will justify the use of whatever violence-may he necessary to repel a meditated attack. • And this is the utmost that can be inferred from the -cases cited by the counsel for- the appellant. (Stephens v. Myers, 4 C. and P. 349; Shorter v. The People, 2 Coms. 193-202.) But mere words do not amount to an assault, and though they may mitigate do not justify an assault.
So the general proposition- thatit is the duty of one who is assailed to endeavor to avoid the assault” is, when stated as it was here, following, and in immediate connection with, the charge that one who is-assailed has a right to defend-himself, using no more violence than is necessary - in self defence, is- not erroneous. (Selw. N. P. 25; Elliott v. Brown, 2 Wend. 499.) The very term self defence and the right- to use -violence for that purpose involves the principle that self protection requires violence. Restraining the use of violence to- what- is necessary to protect the assailed = from injury .is of itself enjoining-upon the assailed to use no violence- if self protection can be otherwise' had. - It is the very imminence - of-the- danger- of injury that justifies the counter-assault, and it is therefore a necessary corollary - that it- is the duty of every citizen- to -endeavor to avoid the assault which another threatens; and I- have ..no doubt that the proposition might have been stated in stronger terms, viz. that an assault- cannot he-justified as made in self-defence unless the danger of injury is so manifest and pressing that no other reasonable means of; self protection are -immediately available.
Human pride -may sometimes he wounded by prescribing such a rule of conduct—-but a love of peace, respect to- good order in society,- no less than the teachings of the highest code of moral laws, forbid that any should lay violent hands upon his neighbor without an- endeavor to avoid his assault.
But without any definite opinion on this point,-1 feel-constrained to say -that these abstract propositions have-little or no application, to the uncontradicted evidence of-the transaction complained of. ■ I find no evidence whatever that the plaintiff *525used any threatening language; not a word that was said by the plaintiff was heard by either of the witnesses, and therefore it seems to me quite immaterial whether words could justify an assault since here no words are proved.
So in relation to the duty of endeavoring to avoid an assault, there is no evidence that the plaintiff made any assault. On the contrary, unless the expression used by one witness, “ they both squared off,” can be otherwise interpreted, the plaintiff was entirely passive under the injury which the defendant-inflicted. He struck no blow. There was evidence that the defendant knocked him down twice, and to my mind the utmost force which can be given to what the one witness calls “ squaring off,” when taken in connection with the other particulars, is that the defendant put up his hands in an attitude of defence.
I have said this not because this part of the charge is open to review here, but lest it should be supposed that had the case been before us on a motion for a new trial, we might have yielded to the application.
As before remarked, then, we have properly before us nothing but the exceptions duly taken to the charge.
And first, the general exception to the charge and to every part thereof cannot be entertained. This is in conformity with the uniform practice of this court. The attention of the court should be specifically called to the supposed error, that it may be corrected before the jury leave their seats, and proper explanations and qualifications be made if the various matters which are often covered by the charge seem to require it; and the decision of the Court of Appeals in Jones v. Osgood, 2 Selden, 233, settles this rule beyond any further discussion in this tribunal. And see also Lansing v. Wiswall, 5 Denio, 213.
Second. The counsel for the defendent submitted two special requests, viz. that the judge would charge the jury that “if they believe that the defendant resorted to violence under an honest belief that the plaintiff intended him bodily injury, the plaintiff cannot recover vindictive damage unless the defendant’s violence was excessive.”
*526Now, if this proposition means anything more than that, “ if what then transpired between the parties had induced an honest belief that the plaintiff intended violence to the defendant,” the rule of damages indicated in the request should govern them, it is not law. There was not the slightest evidence of anything in the previous relations of the parties warranting the jury in any speculations respecting the defendant’s belief, nor is it contended that evidence of their previous intercourse wholly disconnected from the present affray would have been proper.
And if the proposition means no more than is above suggested, then the second request was a repetition of the first, viz. “ if the defendant was deceived by appearances, and his violence was not extreme, the plaintiff cannot recover except for actual pecuniary injury.”
This the judge did charge so far as to exclude vindictive or exemplary damages, so in effect adopted the first request quite as far as anything in the case would warrant it.
Indeed I am not at all satisfied that the propositions might not have been rejected altogether without giving the defendant any ground of complaint. There was not evidence in the case to raise the question whether the defendant entertained any such belief or was in any manner deceived. No fact was shown which could reasonably induce any such belief, nor were there any appearances to produce any such deception. The proposed inquiry, what the .defendant believed, was calling upon the jury to speculate with nothing reliable to guide them, and I have no hesitation in saying that a finding upon the evidence in this cause that the “ defendant did act in the honest belief that the plaintiff intended violence to him,” or that he was deceived by appearances,” would have been without evidence to support it.
I need not' occupy time in considering whether the judge erred in refusing to confine the plaintiff to actual pecuniary injury, or outlay of money and loss of time. The appellant’s counsel did not insist upon this as error. To say that in an action for grievous personal injuries, a plaintiff, if not entitled *527to exemplary damages, can have nothing as a compensation for loss of health and bodily suffering, and nothing as a reparation for the insult and indignity offered his person, would be I apprehend as novel as it is a narrow view of what the law deems compensation for a wrong. I think the judgment should be affirmed.
Judgment affirmed.